Exhibit 10.3
 
PURCHASE AND CONTRIBUTION
AGREEMENT
by and among
TRINITY RAIL LEASING WAREHOUSE TRUST,
TRINITY INDUSTRIES LEASING COMPANY
and
TRINITY RAIL LEASING 2010 LLC
Dated as of October 25, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 General
    1  
Section 1.2 Specific Terms
    2  
 
       
ARTICLE II CONVEYANCE OF THE RAILCARS AND LEASES
    4  
 
       
Section 2.1 Conveyance of the Railcars and Leases
    4  
 
       
ARTICLE III CONDITIONS OF CONVEYANCE
    6  
 
       
Section 3.1 Conditions Precedent to Conveyance
    6  
Section 3.2 Conditions Precedent to All Conveyances
    7  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    8  
 
       
Section 4.1 Representations and Warranties of TRLWT Seller—General
    8  
Section 4.2 Representations and Warranties of TILC Seller—General
    9  
Section 4.3 Representations and Warranties of Seller—Assets
    11  
Section 4.4 Representations and Warranties of the Purchaser
    13  
Section 4.5 Indemnification
    15  
Section 4.6 Special Indemnification by TILC regarding Exercise of Setoff by
Customers
    16  
 
       
ARTICLE V COVENANTS OF SELLER
    17  
 
       
Section 5.1 Protection of Title of the Purchaser
    17  
Section 5.2 Other Liens or Interests
    18  
 
       
ARTICLE VI MISCELLANEOUS
    18  
 
       
Section 6.1 Amendment
    18  
Section 6.2 Notices
    18  
Section 6.3 Merger and Integration
    19  
Section 6.4 Severability of Provisions
    19  
Section 6.5 Governing Law
    19  
Section 6.6 Counterparts
    19  
Section 6.7 Binding Effect; Assignability
    19  
Section 6.8 Third Party Beneficiaries
    20  
Section 6.9 Term
    20  
 
       
EXHIBIT A FORM OF BILL OF SALE
       
EXHIBIT B FORM OF ASSIGNMENT AND ASSUMPTION
       
EXHIBIT C DELIVERY SCHEDULE ON THE CLOSING DATE
       

 i 

 



--------------------------------------------------------------------------------



 



PURCHASE AND CONTRIBUTION AGREEMENT
     THIS PURCHASE AND CONTRIBUTION AGREEMENT is made as of October 25, 2010
(this “Agreement”) by and among TRINITY RAIL LEASING WAREHOUSE TRUST, a Delaware
statutory trust (“TRLWT” or the “TRLWT Seller”), TRINITY INDUSTRIES LEASING
COMPANY, a Delaware corporation (“TILC” or the “TILC Seller”; TRLWT and TILC are
sometimes hereinafter collectively referred to as the “Sellers” or individually
as a “Seller”) and TRINITY RAIL LEASING 2010 LLC, a Delaware limited liability
company (the “Purchaser”).
W I T N E S S E T H:
     WHEREAS, the Purchaser has agreed to purchase from TRLWT from time to time,
and TRLWT has agreed to Sell (as hereinafter defined) to the Purchaser from time
to time, certain of its Railcars, related Leases and Related Assets (each as
hereinafter defined) related thereto on the terms set forth herein.
     WHEREAS, during the period prior to their sale hereunder, TILC has acted as
manager and servicing agent for TRLWT, pursuant to the TRLWT Management
Agreement (as hereinafter defined), with respect to the Railcars, related Leases
and Related Assets that TRLWT may Sell from time to time hereunder (TILC in such
capacity, the “TRLWT Manager”).
     WHEREAS, TILC may also wish from time to time, in its individual capacity,
to conduct a Sale/Contribution (as hereinafter defined) of certain of its
Railcars, related Leases and Related Assets and the Purchaser may wish to
purchase from and accept such contribution to the capital of the Purchaser on
the terms set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and each Seller,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms. References herein to Persons include their successors and assigns
permitted hereunder or under the Indenture (as defined herein). The terms
“include” or “including” mean “include without limitation” or “including without
limitation”. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement. Capitalized terms used herein,
including in the Recitals, but not

 



--------------------------------------------------------------------------------



 



defined herein shall have the respective meanings assigned to such terms in the
Indenture (as defined herein).
     Section 1.2 Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
     “Appraised Value” means the appraised value of a Railcar as set forth in
the Appraisal thereof.
     “Assignment and Assumption” means an Assignment and Assumption executed by
the applicable Seller, with countersignature block set forth thereon for
execution by the Purchaser, substantially in the form of Exhibit B attached
hereto.
     “Bill of Sale” means a Bill of Sale executed by the applicable Seller
substantially in the form of Exhibit A attached hereto.
     “Contribution” has the meaning set forth in Section 2.1(a).
     “Convey” means to Sell and/or conduct a Sale/Contribution of Railcars,
related Leases and Related Assets hereunder.
     “Conveyance” means, collectively, a Sale and/or Sale/Contribution of
Railcars, related Leases and Related Assets by a Seller to the Purchaser.
     “Delivery Schedule” means a schedule, substantially in the form of the
initial schedule delivered on the Closing Date and attached as Exhibit C hereto,
in each case duly executed and delivered by a Seller to the Purchaser on a
Delivery Date, which shall identify the Railcars to be Conveyed on such Delivery
Date and identify each Lease relating to any such Railcar.
     “Excluded Amounts” has the meaning set forth in Section 4.5(a).
     “Indemnified Person” has the meaning set forth in Section 4.5(a).
     “Indenture” means the Indenture between the Issuer and the Indenture
Trustee dated as of the date hereof.
     “Purchase Price” means, with respect to any Railcars, related Leases and
Related Assets conveyed to Purchaser from time to time pursuant hereto, an
amount equal to the aggregate Appraised Value of the Railcars so Conveyed.
     “Purchaser” has the meaning specified in the Preamble.

2



--------------------------------------------------------------------------------



 



     “Related Assets” means, with respect to any Railcar or Lease that is
Conveyed hereunder on any Delivery Date, all of the applicable Seller’s right,
title and interest in and to the following (as applicable):
          (a) with respect to such Railcar, (i) all licenses, manufacturer’s
warranties and other warranties, Supporting Obligations, Payment Intangibles,
Chattel Paper, General Intangibles and all other rights and obligations related
to such Railcar, (ii) all Railroad Mileage Credits allocable to such Railcar and
any payments in respect of such credits accruing on or after the applicable
Delivery Date, (iii) all tort claims or any other claims of any kind or nature
related to such Railcar and any payments in respect of such claims, (iv) all
Marks attaching to such Railcar (including as evidenced by any SUBI Certificate
issued by the Marks Company), it being understood that the Marks are owned by
the Marks Company and are not being conveyed hereby, and (v) all other payments
owing by any Person (including any railroads or similar entities) in respect of
or attributable to such Railcar or the use, loss, damage, casualty, condemnation
of such Railcar or the Marks associated therewith, in each case whether arising
by contract, operation of law, course of dealing, industry practice or
otherwise; and
          (b) with respect to such Lease, all Supporting Obligations, Payment
Intangibles, Chattel Paper, General Intangibles and all other rights and
obligations related to any such Lease, including, without limitation, (i) all
rights, powers, privileges, options and other benefits of the applicable Seller
to receive moneys and other property due and to become due under or pursuant to
such Lease, including, without limitation, all rights, powers, privileges,
options and other benefits to receive and collect rental payments, income,
revenues, profits and other amounts, payments, tenders or security (including
any cash collateral) from any other party thereto, (ii) all rights, powers,
privileges, options and other benefits of the applicable Seller to receive
proceeds of any casualty insurance, condemnation award, indemnity, warranty or
guaranty with respect to such Lease, (iii) all claims for damages arising out of
or for breach of or default under such Lease and (iv) the rights, powers,
privileges, options and other benefits of the applicable Seller to perform under
such Lease, to compel performance and otherwise exercise all remedies thereunder
and to terminate any such Lease.
     “Sale” means, with respect to any Person, the sale, transfer, assignment or
other conveyance, of the assets or property in question by such Person, and
“Sell” means that such Person sells, transfers, assigns or otherwise conveys the
assets or property in question.
     “Sale/Contribution” has the meaning specified in Section 2.1(a).
     “TRLWT Management Agreement” means the Second Amendment and Restatement,
dated as of May 29, 2009, of the Operation, Maintenance, Servicing and
Remarketing Agreement dated as of June 27, 2002 between TRLWT and TILC, as
manager thereunder.
     “TRLWT Manager” has the meaning specified in the Recitals.

3



--------------------------------------------------------------------------------



 



ARTICLE II
CONVEYANCE OF THE RAILCARS AND LEASES
     Section 2.1 Conveyance of the Railcars and Leases.
          (a) Subject to the terms and conditions of this Agreement, on and
after the date of this Agreement,
          (i) TRLWT Seller hereby agrees to Sell to the Purchaser, without
recourse (except to the extent specifically provided herein or in the applicable
Bill of Sale and Assignment and Assumption), all right, title and interest of
TRLWT Seller in and to (A) certain Railcars and related Leases as identified
from time to time on a Delivery Schedule delivered by TRLWT Seller in accordance
with this Agreement and (B) all Related Assets with respect thereto, and
          (ii) TILC Seller hereby agrees to Sell to the Purchaser, without
recourse (except to the extent specifically provided herein or in the applicable
Bill of Sale and Assignment and Assumption), all right, title and interest of
TILC Seller in and to (A) certain Railcars and related Leases as identified from
time to time on a Delivery Schedule delivered by TILC Seller in accordance with
this Agreement and (B) all Related Assets with respect thereto, provided, that
to the extent that the portion of the Purchase Price for such sale paid by the
Purchaser to TILC Seller in cash is less than the total dollar amount of the
Purchase Price, the balance shall be deemed to have been contributed (a
“Contribution”) by TILC Seller as capital to the Purchaser (such transaction in
the aggregate, a “Sale/Contribution”),
          (b) The Purchaser in each case hereby agrees to purchase, acquire,
accept and assume (including by an assumption of the obligations of the “lessor”
under such Leases), all right, title and interest of each such Seller in and to
such Railcars, related Leases and Related Assets. Each Seller hereby
acknowledges that each Conveyance by it to the Purchaser hereunder is absolute
and irrevocable, without reservation or retention of any interest whatsoever by
such Seller.
          (c) The Sales of Railcars, related Leases and Related Assets by TRLWT
Seller to the Purchaser and the Sales or Sales/Contributions (as the case may
be) of Railcars, related Leases and Related Assets by TILC Seller to the
Purchaser pursuant to this Agreement are intended to be absolute assignments
(free and clear of any Encumbrances) of all of the applicable Seller’s right,
title and interest in, to and under such Railcars, related Leases and Related
Assets for all purposes and, except to the extent specifically provided herein
or in the applicable Bill of Sale and Assignment and Assumption, without
recourse.
          (d) It is the intention of each Seller and the Purchaser (i) that all
Conveyances of Railcars, related Leases and Related Assets be true sales and/or
contributions, as applicable, constituting absolute assignments and “true sales”
for bankruptcy law purposes by the applicable Seller to the Purchaser, that are
absolute and irrevocable and that provide the Purchaser with the full benefits
of ownership of the assets so Conveyed and (ii) that the Railcars, related
Leases and

4



--------------------------------------------------------------------------------



 



Related Assets that are Conveyed to the Purchaser pursuant to this Agreement
shall not be part of the applicable Seller’s estate in the event of the filing
of a bankruptcy petition by or against such Seller under any bankruptcy or
similar law. Neither any Seller nor the Purchaser intends that (x) the
transactions contemplated hereunder be, or for any purpose be characterized as,
loans from the Purchaser to the applicable Seller or (y) any Conveyance of
Railcars, related Leases and/or Related Assets by any Seller to the Purchaser be
deemed a grant of a security interest in the assets so Conveyed by such Seller
to the Purchaser to secure a debt or other obligation of such Seller (except in
the limited circumstance contemplated in subsection (e) immediately below).
          (e) In the event that any Conveyances pursuant to this Agreement are
deemed to be a secured financing (or are otherwise determined not to be absolute
assignments of all of the applicable Seller’s right, title and interest in, to
and under the Railcars, related Leases and Related Assets so Conveyed, or
purportedly so Conveyed hereunder), then (i) the applicable Seller shall be
deemed hereunder to have granted to the Purchaser, and such Seller does hereby
grant to the Purchaser, a security interest in all of such Seller’s right, title
and interest in, to and under such Railcars, related Leases and Related Assets
so Conveyed or purported to be Conveyed, securing the purported repayment
obligation presumably deemed to exist in respect of such deemed secured
financing, and (ii) this Agreement shall constitute a security agreement under
applicable law.
          (f) The Sellers shall on the Closing Date, and either or both the
TRLWT Seller and/or the TILC Seller shall, as the case may be, on any other
Delivery Date, deliver to the Purchaser a Delivery Schedule identifying the
Railcars and Leases to be Conveyed by such Seller to the Purchaser on such date.
          (g) The price paid for Railcars, related Leases and Related Assets
which are Conveyed hereunder shall be the Purchase Price with respect thereto.
Such Purchase Price shall be paid
          (i) in the case of TRLWT Seller, by means of the Purchaser’s immediate
cash payment in the full amount of the Purchase Price to TRLWT Seller by wire
transfer on the Closing Date (or other Delivery Date) in respect of which TRLWT
Seller has delivered a Delivery Schedule, and
          (ii) in the case of TILC Seller, by means of the Purchaser’s immediate
cash payment of the portion of the Purchase Price that the Purchaser has
available to it for such purpose (including from net proceeds derived from its
issuance of the Equipment Notes on such Delivery Date, or from Net Disposition
Proceeds held in the Mandatory Replacement Account or the Optional Reinvestment
Account), to TILC Seller by wire transfer on the Closing Date (or other
applicable Delivery Date) in respect of which TILC Seller has delivered a
Delivery Schedule, with the Contributed remainder of such Purchase Price to be
reflected by means of proper accounting entries being entered upon the accounts
and records of TILC Seller and Purchaser,
with such wire transfers in each case to be made to an account designated by the
applicable Seller to the Purchaser on or before the applicable Delivery Date.

5



--------------------------------------------------------------------------------



 



          (h) On and after each Delivery Date and related Purchase Price payment
as aforesaid, the Purchaser shall own the Railcars, related Leases and Related
Assets Conveyed to the Purchaser on such date, and the applicable Seller shall
not take any action inconsistent with such ownership and shall not claim any
ownership interest in such assets.
          (i) Until the occurrence of a Manager Termination Event and the
replacement of TILC as Manager pursuant to the terms of the Management
Agreement, TILC, as Manager, shall conduct the administration, management and
collection of the Railcars, related Leases and Related Assets Conveyed to
Purchaser pursuant hereto and shall take, or cause to be taken, all such actions
as may be necessary or advisable to administer, manage and collect such Conveyed
Railcars, related Leases and Related Assets, from time to time, all in
accordance with the terms of the Management Agreement.
          (j) On each Delivery Date, the applicable Seller shall deliver or
cause to be delivered to the Purchaser (or to an assignee thereof, as directed
by the Purchaser) each item required on such date to be delivered by such Seller
and any Chattel Paper representing or evidencing the Leases being Conveyed on
such Delivery Date.
ARTICLE III
CONDITIONS OF CONVEYANCE
     Section 3.1 Conditions Precedent to Conveyance. Each Conveyance hereunder
is subject to the condition precedent that the Purchaser shall have received,
and the Indenture Trustee shall have received copies of, all of the following on
or before the applicable Delivery Date, in form and substance satisfactory to
the Purchaser:
          (i) a Delivery Schedule executed by the applicable Seller and setting
forth the Railcars and Leases to be Conveyed on the applicable Delivery Date
pursuant to this Agreement;
          (ii) a related Bill of Sale;
          (iii) a related Assignment and Assumption;
          (iv) an Appraisal of the Railcars to be conveyed, with such Appraisal
dated no earlier than 60 days prior to the applicable Delivery Date;
          (v) copies of proper UCC financing statements, accurately describing
the Conveyed Railcars and Leases and naming the applicable Seller as the
“Debtor” and Purchaser as “Secured Party”, or applicable filings with the STB or
with the Registrar General of Canada, or other similar instruments or documents,
all in such manner and in such places as may be required by law or as may be
necessary or, in the opinion of the Purchaser or the Indenture Trustee (acting
at the direction of the Requisite Majority), desirable to perfect the
Purchaser’s interest in all Conveyed Railcars, related Leases and Related
Assets;

6



--------------------------------------------------------------------------------



 



          (vi) copies of proper UCC financing statement terminations or partial
terminations, STB or Registrar General of Canada filings, accurately describing
the Conveyed Railcars and Leases, or other similar instruments or documents, in
form and substance sufficient for filing under applicable law of any and all
jurisdictions as may be necessary to effect or evidence a release or termination
of any pre-existing Encumbrance evidenced by an existing filing of record
against the Conveyed Railcars, related Leases and Related Assets;
          (vii) in the case of a Delivery Date occurring in connection with the
Closing Date, a confirmation or written advice to similar effect from counsel to
the Purchaser and addressed to the Indenture Trustee, reasonably acceptable to
the Indenture Trustee, that the conveyance constitutes a true sale and that the
Purchaser would not be consolidated in connection with a bankruptcy of the
applicable Seller; and
          (viii) in the case of a Delivery Date occurring in connection with the
Closing Date, such deliveries, and the satisfaction of such other conditions, as
are set forth in the Note Purchase Agreement (referred to in the definition of
Purchaser in the Indenture) or otherwise required for the issuance of the
Equipment Notes.
     Section 3.2 Conditions Precedent to All Conveyances. The Conveyances to
take place on any Delivery Date hereunder shall be subject to the further
conditions precedent that:
          (a) The following statements shall be true:
          (i) the representations and warranties of each applicable Seller
contained in Article IV shall be true and correct on and as of such Delivery
Date, both before and after giving effect to the Conveyance to take place on
such Delivery Date and to the application of proceeds therefrom, as though made
on and as of such date; and
          (ii) such Seller shall be in compliance with all of its covenants and
other agreements set forth in this Agreement and the other Operative Agreements
to which it is a party.
          (b) Purchaser shall have received a Delivery Schedule, dated the date
of the applicable Delivery Date, executed by the applicable Seller, listing the
Railcars and Leases being Conveyed on such date.
          (c) The applicable Seller shall have taken such other action,
including delivery of approvals, consents, opinions, documents and instruments
to the Purchaser, as the Purchaser or the Indenture Trustee (acting at the
direction of the Requisite Majority) may reasonably request.
          (d) The applicable Seller shall have taken all steps necessary under
all applicable law in order to Convey to the Purchaser the Railcars described on
the applicable Delivery Schedules, all Leases related to such Railcars and all
Related Assets related to such Railcars and/or Leases, and upon the Conveyance
of such Railcars, related Leases and Related Assets from the applicable Seller
to the Purchaser pursuant to the terms hereof, the Purchaser will have acquired
on such date good and marketable title to and a valid and perfected ownership

7



--------------------------------------------------------------------------------



 



interest in the Conveyed Railcars, related Leases and Related Assets, free and
clear of any Encumbrance (other than Permitted Encumbrances).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of TRLWT Seller—General. TRLWT
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Noteholder and each other Secured Party,
on which the Purchaser relies in acquiring the Railcars, related Leases and
Related Assets Conveyed by TRLWT Seller hereunder. Such representations are made
as of the Closing Date, as of each other Delivery Date and at such other times
specified below.
          (a) TRLWT is a statutory trust duly organized, validly existing, and
in good standing under the laws of the State of Delaware, is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its ability to carry on its
business as now conducted or to execute, deliver and perform its obligations
under the TRLWT Agreements, has the power and authority to carry on its business
as now conducted, and has the requisite power and authority to execute, deliver
and perform its obligations under the TRLWT Agreements.
          (b) The TRLWT Agreements have been duly authorized by all necessary
entity action by TRLWT, and duly executed and delivered by TRLWT, and (assuming
the due authorization, execution and delivery by each other party thereto)
constitute the legal, valid and binding obligations of TRLWT, enforceable
against TRLWT in accordance with their respective terms except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally and by general principles of
equity.
          (c) The execution, delivery and performance by TRLWT of each TRLWT
Agreement and compliance by TRLWT with all of the provisions thereof do not and
will not contravene (i) any law or regulation, or any order of any court or
governmental authority or agency applicable to or binding on TRLWT or any of its
properties, or (ii) the provisions of, or constitute a default by TRLWT under,
its certificate of trust or trust agreement or (iii) any indenture, mortgage,
contract or other agreement or instrument to which TRLWT is a party or by which
TRLWT or any of its properties may be bound or affected.
          (d) There are no proceedings pending or, to the knowledge of TRLWT,
threatened against TRLWT in any court or before any governmental authority or
arbitration board or tribunal.
          (e) TRLWT is not (x) in violation of any term of any charter
instrument or operating agreement or (y) in violation or breach of or in default
under any other agreement or instrument to which it is a party or by which it
may be bound except, in the case of clause (y), where such violation would not
reasonably be expected to materially adversely affect TRLWT’s ability to perform
its obligations under the TRLWT Agreements or materially adversely affect its

8



--------------------------------------------------------------------------------



 



financial condition or business. TRLWT is in compliance with all laws,
ordinances, governmental rules and regulations to which it is subject, the
failure to comply with which would have a material and adverse effect on its
operations or condition, financial or otherwise, or would impair the ability of
TRLWT to perform its obligations under the TRLWT Agreements, and has obtained
all licenses, permits, franchises and other governmental authorizations material
to the conduct of its business.
          (f) No consent, approval or authorization of, or filing, registration
or qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TRLWT or any governmental authority on the part of TRLWT is
required (x) in connection with the execution and delivery by TRLWT of the TRLWT
Agreements (other than as contemplated thereby), or (y) to be obtained in order
for TRLWT to perform its obligations thereunder in accordance with the terms
thereof, other than in the case of clause (y) those which are routine in nature
and are not normally applied for prior to the time they are required, and which
TRLWT has no reason to believe will not be timely obtained.
          (g) The location of TRLWT (within the meaning of Article 9 of the UCC)
is in the State of Delaware. TRLWT has not been known by any name other than
Trinity Rail Leasing Warehouse Trust and Trinity Rail Leasing Trust II, and is
not known by any trade names.
          (h) TRLWT is solvent and will not become insolvent after giving effect
to any Conveyance contemplated by this Agreement; after giving effect to each
Conveyance contemplated by this Agreement, TRLWT will have an adequate amount of
capital to conduct its business in the foreseeable future; and TRLWT does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
          (i) TRLWT will treat the transactions effected by this Agreement as
sales of assets to the Purchaser in accordance with U.S. GAAP. TRLWT’s financial
records shall reflect that the Railcars and Leases Conveyed hereunder have been
Conveyed to the Purchaser, are no longer owned by TRLWT and are not intended to
be available to the creditors of TRLWT.
     Section 4.2 Representations and Warranties of TILC Seller—General. TILC
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Noteholder and each other Secured Party,
on which the Purchaser relies in acquiring the Railcars, related Leases and
Related Assets Conveyed by TILC Seller hereunder. Such representations are made
as of the Closing Date, as of each other Delivery Date and at such other times
specified below.
          (a) TILC is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware, is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on its
ability to carry on its business as now conducted or as contemplated to be
conducted or to execute, deliver and perform its obligations under the TILC
Agreements, has the power and authority to carry on its business as now
conducted and as contemplated to be conducted, and has the requisite power and
authority to execute, deliver and perform its obligations under the TILC
Agreements.

9



--------------------------------------------------------------------------------



 



          (b) The TILC Agreements have been duly authorized by all necessary
corporate action by TILC, and duly executed and delivered by TILC, and (assuming
the due authorization, execution and delivery by each other party thereto)
constitute the legal, valid and binding obligations of TILC, enforceable against
TILC in accordance with their respective terms except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.
          (c) The execution, delivery and performance by TILC of each TILC
Agreement and compliance by TILC with all of the provisions thereof do not and
will not contravene or, in the case of clause (iii), constitute (alone or with
notice, or lapse of time or both) a default under or result in any breach of, or
result in the creation or imposition of any Encumbrance (other than pursuant to
this Agreement) upon any property of TILC pursuant to, (i) any law or
regulation, or any order, judgment, decree, determination or award of any court
or governmental authority or agency applicable to or binding on TILC or any of
its properties, or (ii) the provisions of its certificate of incorporation or
bylaws or (iii) any indenture, mortgage, contract or other agreement or
instrument to which TILC is a party or by which TILC or any of its properties
may be bound or affected except, with respect to clause (iii), where such
contravention, default or breach would not reasonably be expected to materially
adversely affect TILC’s ability to perform its obligations under the TILC
Agreements or materially adversely affect its financial condition or business;
          (d) There are no proceedings pending or, to the knowledge of TILC,
threatened against TILC in any court or before any governmental authority or
arbitration board or tribunal that, if adversely determined, would reasonably be
expected to materially adversely affect TILC’s ability to perform its
obligations under the TILC Agreements or materially adversely affect its
financial condition or business.
          (e) TILC is not (x) in violation of any term of any charter instrument
or bylaw or (y) in violation or breach of or in default under any other
agreement or instrument to which it is a party or by which it or any of its
property may be bound except in the case of clause (y) where such violation,
breach or default would not reasonably be expected to materially adversely
affect TILC’s ability to perform its obligations under the TILC Agreements or
materially adversely affect its financial condition or business. TILC is in
compliance with all laws, ordinances, governmental rules, regulations, orders,
judgments, decrees, determinations and awards to which it is subject, the
failure to comply with which would reasonably be expected to have a material and
adverse effect on its operations or condition, financial or otherwise, or would
impair the ability of TILC to perform its obligations under the TILC Agreements,
and has obtained all required licenses, permits, franchises and other
governmental authorizations material to the conduct of its business.
          (f) No consent, approval or authorization of, or filing, registration
or qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TILC or any governmental authority on the part of TILC is
required in the United States in connection with the execution and delivery by
TILC of the TILC Agreements (other than as contemplated thereby), or is required
to be obtained in order for TILC to perform its obligations thereunder in
accordance with the terms thereof, other than (i) as may be required under
applicable laws, ordinances, governmental rules and regulations to be obtained,
given, accomplished or renewed

10



--------------------------------------------------------------------------------



 



at any time after the Closing Date or other applicable Delivery Date in
connection with the performance of its obligations under the TILC Agreements and
which are routine in nature and are not normally applied for prior to the time
they are required, and which TILC has no reason to believe will not be timely
obtained, and (ii) as may have been previously obtained in accordance with
clause (i) immediately above.
          (g) The location of TILC (within the meaning of Article 9 of the UCC)
is in the State of Delaware. TILC has not been known by any name other than
Trinity Industries Leasing Company, and is not known by any trade names.
          (h) TILC is solvent and will not become insolvent after giving effect
to any Conveyance contemplated by this Agreement, and after giving effect to any
Conveyances contemplated by this Agreement, TILC will have an adequate amount of
capital to conduct its business in the foreseeable future, and TILC does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
          (i) TILC will treat the transactions effected by this Agreement as
sales of assets to, and/or contributions of assets to the capital of, the
Purchaser in accordance with U.S. GAAP. TILC’s financial records shall reflect
that the Railcars and Leases Conveyed hereunder have been Conveyed to the
Purchaser, are no longer owned by TILC and are not intended to be available to
the creditors of TILC.
     Section 4.3 Representations and Warranties of Seller—Assets. The following
representations and warranties are made (i) with respect to each Delivery Date
on which TRLWT is to Convey assets to the Purchaser, by TILC, in its capacity as
TRLWT Manager, with respect to each representation expressed as a representation
of TRLWT as “Seller”, and (ii) with respect to each Delivery Date on which TILC
is to Convey assets to the Purchaser, by TILC for its own account, and in each
case are made for the benefit of the Purchaser, the Indenture Trustee, each
Noteholder and each other Secured Party as of the date of any Delivery Schedule
delivered by the applicable Seller to the Purchaser and solely with respect to
the Railcars and Leases that are referred to in such Delivery Schedule and the
Related Assets in respect of such Railcars and Leases.
          (a) To the best knowledge of the applicable Seller, no casualty event
or other event that may constitute a Total Loss or makes repair of the
applicable Railcar uneconomic or renders such Railcar unfit for commercial use
or constitutes theft or disappearance of the applicable Railcar has occurred
with respect to a Railcar being Conveyed.
          (b) (i) The applicable Seller has, and the Bill of Sale to be
delivered on the Delivery Date shall convey to the Purchaser, all legal and
beneficial title to the Railcars (and Related Assets in respect of such
Railcars) that are being Conveyed, free and clear of all Encumbrances (other
than Permitted Encumbrances of the type described in clauses (ii), (iii), (iv),
(v) and (viii) of the definition thereof), and such conveyance constitutes a
valid and absolute transfer (each such contribution or sale, as the case may be,
constituting a “true sale” for bankruptcy law purposes) of all right, title and
interest of such Seller in, to and under the Railcars (and Related Assets in
respect of such Railcars) being Conveyed and will not be void or voidable under
any applicable law; (ii) such Seller has, and the Assignment and Assumption to

11



--------------------------------------------------------------------------------



 



be delivered on the Delivery Date shall assign to the Purchaser, all legal and
beneficial title to the Leases (and Related Assets in respect of such Leases)
that are being Conveyed, free and clear of all Encumbrances (other than
Permitted Encumbrances of the type described in clauses (ii), (iii), (iv),
(v) and (viii) of the definition thereof), and such assignment constitutes a
valid and absolute transfer (each such contribution or sale, as the case may be,
constituting a “true sale” for bankruptcy law purposes) of all right, title and
interest of such Seller in, to and under the Leases (and Related Assets in
respect of such Leases) being Conveyed and will not be void or voidable under
any applicable law; (iii) the Railcars being Conveyed on a Delivery Date are
subject to Leases to the extent required under the Indenture in respect of such
Conveyance, and (iv) all Leases relating to such Railcars are on rental and
other terms that are no different, taken as a whole, from those for similar
Railcars in the rest of the TILC Fleet.
          (c) All sales, use or transfer taxes, if any, due and payable upon the
Conveyance of the Railcars, related Leases and Related Assets being Conveyed on
the applicable Delivery Date will have been paid or such transactions will then
be exempt from any such taxes and the Seller (or TRLWT Manager, in the case of
TRLWT Seller) will cause any required forms or reports in connection with such
taxes to be filed in accordance with applicable laws and regulations.
          (d) The Railcars being Conveyed are substantially similar, in terms of
objectively identifiable characteristics that are relevant for purposes of the
services to be performed by TILC under the Management Agreement, to the
equipment in the TILC Fleet.
          (e) In selecting the Railcars to be sold to the Purchaser, the
applicable Seller has not discriminated against the Purchaser in a negative
fashion when such Railcars are compared with the other railcars in the TILC
Fleet.
          (f) The applicable Seller is not in default of its obligations as
“lessor” (or other comparable capacity) under any Lease, and, to the best of
such Seller’s knowledge, there are (i) no defaults existing as of the date of
Conveyance by any Lessee under any Lease, except such defaults that are not
payment defaults (except to a de minimis extent (but giving effect to any
applicable grace periods)) and are not material defaults under the applicable
Lease, and (ii) no claims or liabilities arising as a result of the operation or
use of any Railcar prior to the date hereof, as to which the Purchaser would be
or become liable, except for ongoing maintenance and other obligations of the
“lessor” provided for under full-service Leases, which obligations are required
to be performed by the Manager pursuant to the Management Agreement.
          (g) None of the Railcars being Conveyed are subject to a purchase
option under the terms of the related Lease except as described in the related
Delivery Schedule, and each such purchase option is a Permitted Purchase Option.
          (h) All written information provided by the applicable Seller or any
Affiliate of such Seller to the Appraiser with respect to the Railcars and
Leases being Conveyed is true and correct in all material respects. All written
information provided by such Seller or any Affiliate of such Seller to Deloitte
& Touche LLP with respect to the Leases is true and correct in all material
respects and accurately reflects the terms of the Leases. To the extent the
written

12



--------------------------------------------------------------------------------



 



information referred to in this clause (h) was provided to the Appraiser and
Deloitte & Touche LLP, in each case for their use in connection with their
services rendered in connection with Conveyances contemplated hereby, such
entities have been provided with the same written information (or relevant
portions thereof).
          (i) None of the Leases contain any renewal or extension options except
for such options that are described in the Delivery Schedule.
          (j) All information provided in the applicable Delivery Schedule,
including each schedule thereto, is true and correct on and as of the related
Delivery Date, including without limitation, all information provided therein
with respect to each Railcar purported to be covered thereby and all information
provided therein with respect to each Lease relating to any such Railcar. All
other information concerning the Railcars, related Leases and Related Assets
covered by the applicable Delivery Schedule that was provided to the Issuer or
the Indenture Trustee prior to the related Delivery Date was true and correct in
all material respects as of the date it was so provided.
          (k) No Default, Event of Default or Manager Termination Event has
occurred and is continuing on the Delivery Date, and no event that, with the
giving of notice, the passage of time or both, would constitute a Manager
Termination Event has occurred and is continuing on the Delivery Date.
     Section 4.4 Representations and Warranties of the Purchaser. The Purchaser
makes the following representations and warranties for the benefit of each
Seller, on which Seller relies in Conveying Railcars, related Leases and Related
Assets to the Purchaser hereunder. Such representations are made as of the
Closing Date and each other applicable Delivery Date.
          (a) Organization and Good Standing. The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware, with the power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is currently conducted, and had at all relevant times,
and has, full power, authority and legal right to acquire and own the Railcars
and Leases Conveyed hereunder.
          (b) Due Qualification. The Purchaser is duly qualified (except where
the failure to be so qualified would not have a material adverse effect on its
ability to carry on its business as now conducted or as contemplated to be
conducted) to do business as a foreign limited liability company in good
standing, and has obtained all necessary licenses (except to the extent that
such failure to obtain such licenses is inconsequential) and approvals in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, licenses and/or approvals.
          (c) Power and Authority. The Purchaser has the power, authority and
legal right to execute and deliver this Agreement and to carry out the terms
hereof and to acquire the Railcars and Leases Conveyed hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by the Purchaser by all
necessary action.

13



--------------------------------------------------------------------------------



 



          (d) No Consent Required. The Purchaser is not required to obtain the
consent of any other Person, or any consent, license (except to the extent that
such failure to obtain such licenses is inconsequential), approval or
authorization or registration or declaration with, any governmental authority,
bureau or agency in connection with the execution, delivery or performance of
this Agreement and the other Operative Agreements to which it is a party, except
for such as have been obtained, effected or made.
          (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.
          (f) No Violation. The execution, delivery and performance by the
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the other Operative Agreements to which it is a party and
the fulfillment of the terms of this Agreement and the other Operative
Agreements to which it is a party do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the organizational documents of the
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which the
Purchaser is a party or by which the Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than liens created hereunder
or under the Indenture), or violate any law or any order, rule or regulation,
applicable to the Purchaser or its properties, of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over the Purchaser or any of its properties.
          (g) No Proceedings. There are no proceedings or investigations
pending, or, to the Purchaser’s knowledge, threatened against the Purchaser
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over the Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the other
Operative Agreements, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the other Operative
Agreements, (iii) seeking any determination or ruling that could have an adverse
effect on the performance by the Purchaser of its obligations under, or the
validity or enforceability of, this Agreement or any of the other Operative
Agreements, (iv) that may have an adverse effect on the federal or state income
tax attributes of, or seek to impose any excise, franchise, transfer or similar
tax upon, the transfer and acquisition of the Railcars and Leases Conveyed
hereunder or (v) that could have an adverse effect on the Railcars and Leases
Conveyed to the Purchaser hereunder.
          (h) Consideration. The Purchaser has given fair consideration and
reasonably equivalent value in exchange for the Conveyance of the Railcars,
related Leases and Related Assets being Conveyed hereunder.

14



--------------------------------------------------------------------------------



 



In the event of any breach of a representation and warranty made by the
Purchaser hereunder, each Seller covenants and agrees that such Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since all Outstanding
Obligations under all other Operative Agreements have been paid in full. Each
Seller and the Purchaser agree that damages will not be an adequate remedy for a
breach of this covenant and that this covenant may be specifically enforced by
the Purchaser or any third party beneficiary described in Section 6.8.
     Section 4.5 Indemnification.
          (a) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
defend, indemnify and hold harmless the Purchaser, the Manager, the Indenture
Trustee, each Noteholder, each of their respective Affiliates and each of the
respective directors, officers, employees, successors and permitted assigns,
agents and servants of the foregoing (each an “Indemnified Person”) from and
against any and all costs, expenses, losses, obligations, penalties,
liabilities, damages, actions, or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort), that may be imposed upon, incurred by, suffered by or
asserted against any Indemnified Person arising out of or resulting from any
breach of such Seller’s representations and warranties and covenants contained
herein, except (A) those resulting solely from any gross negligence, bad faith
or willful misconduct of the particular Indemnified Person claiming
indemnification hereunder, (B) those in respect of taxes that are otherwise
addressed by the provisions of (and subject to the limitations of) subsection
(c) of this Section 4.5 below, or (C) to the extent that providing such
indemnity would constitute recourse for losses due to the uncollectibility of
sale proceeds (or any particular amount of sale proceeds) in respect of a
Railcar due to a diminution in market value of such Railcar, or of Lease or
other third party payments due to the insolvency, bankruptcy or financial
inability to pay of the related Lessee or other third party (the matters
contemplated by clauses (A), (B) and (C) may be referred to collectively as the
“Excluded Amounts”).
          (b) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, will
defend and indemnify and hold harmless each Indemnified Person against any and
all costs, expenses, losses, obligations, penalties, liabilities, damages,
actions, or suits or claims of whatsoever kind or nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort), that
may be imposed upon, incurred by, suffered by or asserted against such
Indemnified Person, other than Excluded Amounts, arising out of or resulting
from any action taken by such Seller, other than in accordance with this
Agreement or the Indenture or other applicable Operative Agreement, in respect
of any portion of the Railcars, related Leases and Related Assets that are
Conveyed hereunder.
          (c) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, agrees to
pay, and shall defend, indemnify and hold harmless each Indemnified Person from
and against, any taxes (other than taxes based upon the income of an Indemnified
Person and taxes that would constitute Excluded Amounts) that may at any time be
asserted against any Indemnified Person with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, general corporation, tangible or intangible personal property,
privilege, or license taxes and costs and expenses in defending against the
same, arising by reason of the acts to be performed by such Seller under this
Agreement and imposed against such Person.

15



--------------------------------------------------------------------------------



 



Without limiting the foregoing, in the event that the Purchaser, the Manager or
the Indenture Trustee receives actual notice of any transfer taxes arising out
of the Conveyance of any Railcar or Lease from such Seller to the Purchaser
under this Agreement, on written demand by such party, or upon such Seller
otherwise being given notice thereof, TILC Seller, or TRLWT Manager on behalf of
TRLWT Seller, as applicable, shall pay, and otherwise indemnify and hold
harmless the applicable Indemnified Person, the Manager and the Indenture
Trustee harmless, on an After-Tax Basis, from and against any and all such
transfer taxes (it being understood that none of the Purchaser, the Manager, the
Indenture Trustee or any other Indemnified Person shall have any contractual
obligation to pay such transfer taxes).
          (d) TILC Seller, or TILC, as “Manager” under the TRLWT Management
Agreement on behalf of TRLWT Seller, shall defend, indemnify, and hold harmless
each Indemnified Person from and against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), to the extent that any of the
foregoing may be imposed upon, incurred by, suffered by or asserted against such
Indemnified Person (other than Excluded Amounts) due to the negligence, willful
misfeasance, or bad faith of the applicable Seller in the performance of its
duties under this Agreement or by reason of reckless disregard of such Seller’s
obligations and duties under this Agreement.
          (e) TILC Seller, or TRLWT Manager on behalf of TRLWT Seller, shall
indemnify, defend and hold harmless each Indemnified Person from and against any
costs, expenses, losses, obligations, penalties, liabilities, damages, actions,
or suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, as a result of the failure of any Railcar
or Lease Conveyed hereunder to comply with all requirements of applicable law as
of the Closing Date or other applicable Delivery Date.
     Indemnification under this Section 4.5 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that any Seller may otherwise
have under applicable law or any other Operative Agreement.
     Section 4.6 Special Indemnification by TILC regarding Exercise of Setoff by
Customers. TILC hereby agrees, for the benefit of the Indenture Trustee, the
Noteholders and each other Secured Party, that it will, within 45 days after the
date on which it has knowledge that any Lessee shall have reduced any payments
made by such Lessee under any Lease in the Portfolio as a result of or in
connection with any setoff exercised by such Lessee (regardless of whether such
Lessee actually has any contractual, statutory or other right to exercise such
setoff) with respect to amounts owed or presumed owed to such Lessee pursuant to
railcar leases that are not in the Portfolio, and provided that the applicable
Lessee shall not have made payments aggregating the full amount payable by such
Lessee under the applicable Lease prior to the end of such 45-day period,
deposit into the Collections Account an amount, in immediately available funds,
equal to the amount of such reduction.

16



--------------------------------------------------------------------------------



 



     Indemnification under this Section 4.6 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that TILC may otherwise have
under applicable law or any other Operative Agreement.
ARTICLE V
COVENANTS OF SELLER
     Section 5.1 Protection of Title of the Purchaser.
          (a) On or prior to the date hereof, each Seller shall have filed or
caused to be filed financing statements, STB or Registrar General of Canada
filings (each in form proper for filing in the applicable jurisdiction) naming
the Purchaser as purchaser or secured party, naming the Indenture Trustee as
assignee and describing the Railcars, related Leases and Related Assets Conveyed
by it to the Purchaser as collateral, with the office of the Secretary of State
of the State of Delaware and in such other locations as the Purchaser or the
Indenture Trustee shall have required. Without limiting the foregoing, each
Seller hereby authorizes the Purchaser and/or any assignee thereof to prepare
and file any such UCC-1 financing statements. From time to time thereafter, each
Seller shall authorize and file such financing statements and cause to be
authorized and filed such continuation statements, all in such manner and in
such places as may be required by law (or deemed desirable by the Purchaser or
any assignee thereof) to fully perfect, preserve, maintain and protect the
interest of the Purchaser under this Agreement, and the security interest of the
Indenture Trustee under the Indenture, in the Railcars, related Leases and
Related Assets that are Conveyed hereunder and in the proceeds thereof. Each
Seller shall deliver (or cause to be delivered) to the Purchaser and the
Indenture Trustee file-stamped copies of, or filing receipts for, any document
filed as provided above, following such filing in accordance herewith. In the
event that a Seller fails to perform its obligations under this subsection, the
Purchaser or the Indenture Trustee may perform such obligations, at the expense
of such Seller, and each Seller hereby authorizes the Purchaser or the Indenture
Trustee and grants to the Purchaser and the Indenture Trustee an irrevocable
power of attorney to take any and all steps in order to perform such obligations
in such Seller’s or in its own name, as applicable, and on behalf of such
Seller, as are necessary or desirable, in the determination of the Purchaser or
Indenture Trustee or any assignee thereof, with respect to performing such
obligations.
          (b) On or prior to Closing Date and any other applicable Delivery Date
hereunder, each Seller shall take all steps necessary under all applicable law
in order to transfer and assign to the Purchaser the Railcars and Leases being
Conveyed on such date to the Purchaser so that, upon the Conveyance of such
Railcar or Lease from such Seller to the Purchaser pursuant to the terms hereof
on the applicable Delivery Date, the Purchaser will have acquired good and
marketable title to and a valid and perfected ownership interest in such
Railcars and Leases, free and clear of any Encumbrance (other than Permitted
Encumbrances). On or prior to the applicable Delivery Date hereunder, each
Seller shall cooperate with the Purchaser in order to take all steps required
under applicable law in order for the Purchaser to grant to the Indenture
Trustee a first priority perfected security interest in the Railcars and Leases
being Conveyed to the Purchaser on such Delivery Date and, from time to time
thereafter, each

17



--------------------------------------------------------------------------------



 



Seller shall cooperate with the Purchaser in order to take all such actions as
may be required by applicable law (or deemed desirable by the Purchaser) to
fully preserve, maintain and protect the Purchaser’s ownership interest in, and
the Indenture Trustee’s first priority perfected security interest in the
Railcars and Leases which have been Conveyed to the Purchaser hereunder.
          (c) A Seller shall not change its name, identity, jurisdiction of
organization or corporate structure in any manner that would or could make any
financing statement or continuation statement filed by Purchaser in accordance
with this Agreement seriously misleading within the meaning of § 9-506 of the
UCC (or any similar provision of the UCC), unless such Seller shall have given
the Purchaser, the Manager and the Indenture Trustee at least 30 days’ prior
written notice thereof, and shall promptly file and hereby authorizes the
Purchaser or the Indenture Trustee to file appropriate new financing statements
or amendments to all previously filed financing statements and continuation
statements.
          (d) Each Seller shall give the Purchaser, the Manager and the
Indenture Trustee at least 30 days’ prior written notice of any relocation of
its jurisdiction of organization if, as a result of such relocation, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement. Seller shall at all times maintain its jurisdiction of organization,
each office from which it manages or purchases Railcars and Leases and its
principal executive office within the United States of America.
     Section 5.2 Other Liens or Interests. Except for the Conveyances hereunder,
a Seller will not sell, pledge, assign, transfer or otherwise convey to any
other Person, or grant, create, incur, assume or suffer to exist any Encumbrance
on the Railcars and Leases Conveyed hereunder or any interest therein (other
than Permitted Encumbrances), and TILC Seller, or TRLWT Manager on behalf of
TRLWT Seller, shall defend the right, title, and interest of the Purchaser and
the Indenture Trustee in and to such Railcars and Leases against all
Encumbrances or claims of Encumbrances of third parties claiming through or
under such Seller. To the extent that any Railcar or Lease shall at any time
secure any debt of the related Lessee to a Seller or any of its affiliates, such
Seller agrees that any security interest in its favor arising from such a
provision shall be subordinate to the interest of the Purchaser (and its further
assignees) in such Railcars and Leases.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Amendment. This Agreement may be amended by the Sellers and the
Purchaser only with the prior written consent of the Indenture Trustee (acting
at the direction of the Requisite Majority).
     Section 6.2 Notices. All demands, notices and communications to a Seller or
the Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of TRLWT Seller at the following
address: c/o Wilmington Trust Company, 1100 North Market Street,

18



--------------------------------------------------------------------------------



 



Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration Re:
Trinity Rail Leasing 2010 LLC, Facsimile No.: (302) 636-4140, with a copy to
Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas 75207,
Attention: Lance Davis, Director of Finance, Facsimile No.: (214) 589-8271 or
such other address as shall be designated by TRLWT Seller in a written notice
delivered to the Purchaser, (b) in the case of TILC Seller at the following
address: Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas,
Texas 75207, Attention: Lance Davis, Director of Finance, Facsimile No.:
(214) 589-8271, or such other address as shall be designated by TILC Seller in a
written notice delivered to the Purchaser, and (c) in the case of the Purchaser
at the following address: Trinity Rail Leasing 2010 LLC., c/o Trinity Industries
Leasing Company, as Manager, 2525 Stemmons Freeway, Dallas, Texas 75207,
Attention: Lance Davis, Director of Finance, Facsimile No.: (214) 589-8271,
Confirmation No.: (214) 589-8735, with a copy to Trinity Industries Leasing
Company, 2525 Stemmons Freeway, Dallas, Texas 75207, Attention: Legal
Department, Facsimile No.: (214) 589-8824, Confirmation No.: (214) 631-4420, and
with a copy to the Indenture Trustee at the notice address provided for same in
the Indenture, or such other address as shall be designated by a party in a
written notice delivered to the other party.
     Section 6.3 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Operative Agreements set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Operative Agreements. This Agreement may not be modified, amended, waived
or supplemented except as provided herein.
     Section 6.4 Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
     Section 6.5 Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
     Section 6.6 Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
     Section 6.7 Binding Effect; Assignability.
          (a) This Agreement shall be binding upon and inure to the benefit of
each Seller, the Purchaser and their respective successors and assigns;
provided, however, that a Seller

19



--------------------------------------------------------------------------------



 



may not assign its rights or obligations hereunder or any interest herein
without the prior written consent of the Purchaser and the Indenture Trustee
(acting at the direction of the Requisite Majority). The Purchaser may assign as
collateral security all of its rights hereunder to the Indenture Trustee, and
such assignee shall have all rights of the Purchaser under this Agreement (as if
such assignee were the Purchaser hereunder).
          (b) This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time when all Outstanding Obligations are
paid in full; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by a Seller pursuant to
Article IV hereof shall be continuing and shall survive any termination of this
Agreement.
     Section 6.8 Third Party Beneficiaries. Each of the parties hereto hereby
acknowledges that the Purchaser intends to assign as collateral security all of
its rights under this Agreement to the Indenture Trustee for the benefit of the
Secured Parties under the Indenture, and each Seller hereby consents to such
assignment and agrees that upon such assignment, the Indenture Trustee (for the
benefit of the Secured Parties) shall be a third party beneficiary of this
Agreement and may exercise the rights of the Purchaser hereunder and shall be
entitled to all of the rights and benefits of the Purchaser hereunder to the
same extent as if it were party hereto.
     In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Issuer, TRLWT and
TILC (whether as a Seller or as TRLWT Manager) in this Agreement or in any
document delivered by any of them in connection with this Agreement (including
without limitation, in any Delivery Schedule), shall be for the express benefit
of the Indenture Trustee, each Noteholder and each other Secured Party as
express third party beneficiaries, and shall be enforceable by the Indenture
Trustee (acting at the direction of the Requisite Majority) as if such Person
were a party hereto. Each of the Purchaser, TRLWT and TILC hereby acknowledges
and agrees that such representations, warranties, covenants and agreements are
relied upon by each Noteholder in purchasing the Equipment Notes issued under
the Indenture.
     Section 6.9 Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue in full force and effect until the
payment in full of all Outstanding Obligations.
[SIGNATURE PAGE FOLLOWS]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

            TRINITY RAIL LEASING WAREHOUSE TRUST
      By:   /s/ Cary Lance Davis       Name:   Cary Lance Davis      Title:  
Vice President        TRINITY INDUSTRIES LEASING COMPANY
      By:   /s/ Cary Lance Davis       Name:   Cary Lance Davis      Title:  
Vice President        TRINITY RAIL LEASING 2010 LLC
      By:   TRINITY INDUSTRIES LEASING COMPANY, as sole member and manager      
      By:   /s/ Cary Lance Davis       Name:   Cary Lance Davis      Title:  
Vice President     

21